MEMORANDUM **
Ricardo A. White appeals pro se the district court’s denial of his coram nobis petition challenging his 108-month sentence for conspiracy and armed bank robbery in light of United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). He contends that the district court erred in denying the petition on the ground that he is still in custody. The record shows that White is serving a sentence imposed by the United States District Court for the Southern District of Mississippi. He states that he has completed the term of imprisonment imposed by the District Court for the Northern District of California but has not yet begun serving the term of supervised release imposed by that court. Accordingly, the district court did not err in denying coram nobis relief. See Matus-Leva v. United States, 287 F.3d 758, 761 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.